EIGHTH AMENDMENT TO DISTRIBUTION AGREEMENT This Amendment (the “Amendment”) to the Distribution Agreement (the “Agreement”) dated as of the 31st day of March 2009, as amended, by and between American Beacon Funds and American Beacon Select Funds, each a Massachusetts business trust that acts as an open-end investment company (each a “Client” and, collectively, the “Clients”) and Foreside Fund, Services, LLC, a Delaware limited liability company (“Foreside”) is entered into as of May 29, 2012 (the “Effective Date”). WHEREAS, Foreside and the Client(s) desire to amend Schedule 1 of the Agreement to remove the American Beacon Large Cap Growth Fund and add the American Beacon London Company Income Equity Fund; and WHEREAS, the parties may amend Schedule 1 in accordance with Sections 7.5 and 8 of the Agreement; NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: I. Schedule 1 to the Agreement is hereby amended and restated as provided on Appendix A attached hereto; II. All other terms and conditions of the Agreement remain in effect and are hereby incorporated herein by reference. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed in their names and on their behalf by and through their duly authorized officers, as of the Effective Date. American Beacon Funds, American Beacon Select Funds By: /s/Gene L. Needles, Jr. Gene L. Needles, Jr., President FORESIDE FUND SERVICES, LLC By: /s/ Mark A. Fairbanks Mark A. Fairbanks, President AMERICAN BEACON FUNDS AMERICAN BEACON SELECT FUNDS DISTRIBUTION AGREEMENT Appendix A Funds and Classes of the Clients As of May 29, 2012 Funds Classes American Beacon Funds Balanced Fund AMR, Institutional, Investor, Advisor, A, C, Y Bridgeway Large Cap Value Fund Institutional, Investor, A, C, Y Emerging Markets Fund AMR, Institutional, Investor, A, C, Y Flexible Bond Fund Institutional, Investor, A, C, Y High Yield Bond Fund AMR, Institutional, Investor, A, C, Y Holland Large Cap Growth Fund Institutional, Investor, A, C, Y Intermediate Bond Fund Institutional, Investor, A, C, Y International Equity Fund AMR, Institutional, Investor, Advisor, A, C, Y, Retirement International Equity Index Fund Institutional Large Cap Value Fund AMR, Institutional, Investor, Advisor, A, C, Y, Retirement London Company Income Equity Fund Institutional, Investor, A, C, Y Mid-Cap Value Fund AMR, Institutional, Investor, Advisor, A, C, Y Retirement Income and Appreciation Fund Investor, A, C, Y Small Cap Index Fund Institutional Small Cap Value Fund AMR, Institutional, Investor, Advisor, A, C, Y, Retirement Small Cap Value II Fund Investor, Y Short-Term Bond Fund Institutional, Investor, A, C, Y SiM High Yield Opportunities Fund Institutional, Investor, A, C, Y S&P 500 Index Fund Institutional, Investor Stephens Mid-Cap Growth Fund Institutional, Investor, A, C, Y Stephens Small Cap Growth Fund Institutional, Investor, A, C, Y Treasury Inflation Protected Securities Fund Institutional, Investor, A, C, Y Zebra Large Cap Equity Fund Institutional, Investor, A, C, Y, Retirement Zebra Small Cap Equity Fund Institutional, Investor, A, C, Y, Retirement American Beacon Select Funds Money Market Select Fund Select U.S. Gov’t. Money Market Select Fund Select
